Citation Nr: 1129893	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-10 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material has been received to reopen a claim of entitlement to service connection for lipomas and residuals of their removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active military service from August 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Veteran was scheduled for a Board hearing at the RO in February 2011.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  In an unappealed November 1996 administrative decision, the RO denied reopening of the claim of entitlement to service connection for lipomas and residuals of their removal.  

2.  The evidence associated with the claims files subsequent to the November 1996 administrative decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for lipomas and residuals of their removal.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed a letter in March 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  In both the March 2007 letter and an August 2009 letter, the Veteran was informed of the basis for the prior denial of entitlement to service connection for lipomas and residuals of their removal.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file and VA Medical Center and private treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen and that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4). 

Accordingly, the Board will address the merits of the claim to reopen.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to service connection for tumors in January 1989.  In an April 1994 rating decision, the Veteran was denied entitlement to service connection for growths on the back and neck based on a finding that they were not related to his exposure to herbicides during active service and that they were not otherwise related to his active service.  The Veteran did not appeal this decision.  In a November 1996 administrative decision, the RO denied reopening the Veteran's claim of entitlement to service connection for tumors based on a finding that new and material evidence had not been presented.  The Veteran did not appeal this decision.

The pertinent evidence of record at the time of the November 1996 administrative decision included the following: the Veteran's STRs, which were negative for complaints of or treatment for removal of any growths or tumors during active service; private medical records from January 1974 through July 1988, showing that the Veteran had undergone surgical removal of lipomas in December 1981 and May 1983; and a March 1988 VA examination report showing that the Veteran had scars on his back and neck that were secondary to fibroma removal.

The pertinent evidence that has been received since the unappealed administrative decision includes the following: several statements from the Veteran, in which he asserts that his lipomas developed as a result of his exposure to herbicides during active service; and VA Medical Center treatment notes from February 2008 to April 2009, which show that the Veteran has continued to receive treatment for lipomas.  

The Board finds that the evidence received since the November 1996 administrative decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence relating the Veteran's lipomas and their removal to his active service or his exposure to herbicides during such service has not been added to the record.  In this regard, the Board notes that the Veteran, as a lay person, is not competent to state that his lipomas and their subsequent removal are related to exposure to herbicides during active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for lipomas has not been received, and the rating decision of November 1996 remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  








      (CONTINUED ON NEXT PAGE)
ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for lipomas and residuals of their removal is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


